      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 1 of 24 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

SQUARE ONE ENTERTAINMENT, INC.,

      Plaintiff,                                              Civil Action No.: 1:20-cv-05685

v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

      Defendants.

                                           COMPLAINT

       Plaintiff, SQUARE ONE ENTERTAINMENT INC. (“SQUARE ONE”) hereby files this

Complaint against the Partnerships and Unincorporated Associations identified on Schedule A

attached hereto (collectively, “Defendants”), and hereby alleges as follows:

                                 JURISDICTION AND VENUE
       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq., the Federal Copyright Act,

17 U.S.C. § 101, et seq., 28 U.S.C. § 1338(a)–(b) and 28 U.S.C. § 1331. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

§ 1367(a), because the state law claims are so related to the federal claims that they form part of

the same case or controversy and derive from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive

commercial Internet stores operating under the Defendant domain names and/or the online

marketplace accounts identified in Schedule A attached hereto (collectively, the “Defendant

                                                  1
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 2 of 24 PageID #:2




Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of SQUARE ONE’s trademark and/or work.

Each of the Defendants has targeted sales from Illinois residents by operating online stores that

offer shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, has sold products bearing counterfeit versions of SQUARE ONE’s

federally registered trademark to residents of Illinois. Each of the Defendants is committing

tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused SQUARE

ONE’s substantial injury in the State of Illinois.

        3.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District.

                                        INTRODUCTION
        4.      This action has been filed by SQUARE ONE to combat online counterfeiters who

trade upon SQUARE ONE’s reputation and goodwill by selling and/or offering for sale products

in connection with SQUARE ONE’s SLAP CHOP trademark and copyright, which are covered

by U.S. Trademark Registration No. 3,613,738 and US Copyright Registration No.

VA0001750004. The trademark registration is valid, subsisting, unrevoked, uncancelled, and

incontestable pursuant to 15 U.S.C. § 1065. The registration for the trademark constitutes prima

facie evidence of validity and of SQUARE ONE’s exclusive right to use the trademark pursuant

to 15 U.S.C. § 1057(b). A genuine and authentic copy of the U.S. federal trademark registration

certificate for the SLAP CHOP trademark is attached as Exhibit 1. A genuine and authentic copy



                                                     2
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 3 of 24 PageID #:3




of the U.S. federal copyright registration certificate for the SLAP CHOP packaging is attached as

Exhibit 2.

       5.      Square One’s SLAP CHOP Products are used and recognized as a symbol of

kitchen tools to quickly and easily chop up vegetables, nuts, and fruits. The SLAP CHOP Products

are widely promoted both in the United States and throughout the world. Consumers, potential

customers, and other members of the public and the tool and construction industries not only

associate Plaintiff’s products with exceptional materials, style and workmanship, but also

recognize the Plaintiff’s products sold in the United States originate exclusively with Plaintiff.

       6.      In the past, SQUARE ONE was able to police its marks against identifiable

infringers and counterfeiters. The rise of online retailing, coupled with the ability of e-commerce

sites to hide their identities, has made it nearly impossible for policing actions to be undertaken.

The company has availed itself of takedown procedures to remove infringing products, but these

efforts have proved to be an unavailing game of whack-a-mole against the mass counterfeiting that

is occurring over the Internet. The aggregated effect of the mass counterfeiting that is taking place

has overwhelmed SQUARE ONE and its ability to police its rights against the hundreds of

anonymous defendants which are selling illegal counterfeits at prices substantially below an

original:

//




//




                                                 3
Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 4 of 24 PageID #:4




                                  ORIGINAL




                            https://www.slapchop.com


                             COUNTERFEIT




                                    4
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 5 of 24 PageID #:5




       7.      The above example evidences a cooperative counterfeiting network using fake

eCommerce store fronts designed to appear to be selling authorized products. To be able to offer

the counterfeit products at a price substantially below the cost of original, while still being able to

turn a profit after absorbing the cost of manufacturing, advertising and shipping requires an

economy of scale only achievable through a cooperative effort throughout the supply chain. As

Homeland Security’s recent report confirms, counterfeiters act in concert through coordinated

supply chains and distribution networks to unfairly compete with legitimate brand owners while

generating huge profits for the illegal counterfeiting network:

       Historically, many counterfeits were distributed through swap meets and individual
       sellers located on street corners. Today, counterfeits are being trafficked
       through vast e-commerce supply chains in concert with marketing, sales, and
       distribution networks. The ability of e-commerce platforms to aggregate
       information and reduce transportation and search costs for consumers provides a
       big advantage over brick-and-mortar retailers. Because of this, sellers on digital
       platforms have consumer visibility well beyond the seller’s natural geographical
       sales area.
                                                 ...
       The impact of counterfeit and pirated goods is broader than just unfair competition.
       Law enforcement officials have uncovered intricate links between the sale of
       counterfeit goods and transnational organized crime. A study by the Better
       Business Bureau notes that the financial operations supporting counterfeit
       goods typically require central coordination, making these activities attractive
       for organized crime, with groups such as the Mafia and the Japanese Yakuza
       heavily involved. Criminal organizations use coerced and child labor to
       manufacture and sell counterfeit goods. In some cases, the proceeds from
       counterfeit sales may be supporting terrorism and dictatorships throughout the
       world.
                                                 ...
       Selling counterfeit and pirated goods through e-commerce is a highly profitable
       activity: production costs are low, millions of potential customers are available
       online, transactions are convenient, and listing on well-branded e-commerce
       platforms provides an air of legitimacy.




                                                  5
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 6 of 24 PageID #:6




 See Department of Homeland Security, Combating Trafficking in Counterfeit and Pirated Goods,
 Jan. 24, 2020, (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-pirated-
 goods), at 10, 19 (emphasis added) attached hereto as Exhibit 3.

        8.      The Defendant Aliases share unique identifiers, such as design elements and

similarities of the unauthorized products offered for sale, establishing a logical relationship

between them and suggesting that Defendants’ illegal operations arise out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants use aliases to avoid liability by

going to great lengths to conceal both their identities as well as the full scope and interworking of

their illegal network. Despite deterrents such as takedowns and other measures, the use of aliases

enables counterfeiters to stymie authorities:

        The scale of counterfeit activity online is evidenced as well by the significant efforts
        e-commerce platforms themselves have had to undertake. A major e-commerce
        platform reports that its proactive efforts prevented over 1 million suspected bad
        actors from publishing a single product for sale through its platform and blocked
        over 3 billion suspected counterfeit listings from being published to their
        marketplace. Despite efforts such as these, private sector actions have not been
        sufficient to prevent the importation and sale of a wide variety and large volume of
        counterfeit and pirated goods to the American public.
                                                  ...
        A counterfeiter seeking to distribute fake products will typically set up one or more
        accounts on online third-party marketplaces. The ability to rapidly proliferate third-
        party online marketplaces greatly complicates enforcement efforts, especially for
        intellectual property rights holders. Rapid proliferation also allows counterfeiters
        to hop from one profile to the next even if the original site is taken down or blocked.
        On these sites, online counterfeiters can misrepresent products by posting pictures
        of authentic goods while simultaneously selling and shipping counterfeit versions.
                                                  ...
        Not only can counterfeiters set up their virtual storefronts quickly and easily, but
        they can also set up new virtual storefronts when their existing storefronts are shut
        down by either law enforcement or through voluntary initiatives set up by other
        stakeholders such as market platforms, advertisers, or payment processors.


Id. at 5, 11, 12.

                                                   6
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 7 of 24 PageID #:7




       9.      eCommerce giant Alibaba has also made public its efforts to control counterfeiting

on its platform. It formed a special task force that worked in conjunction with Chinese authorities

for a boots-on the ground effort in China to stamp out counterfeiters. In describing the

counterfeiting networks, it uncovered, Alibaba expressed its frustration in dealing with “vendors,

affiliated dealers and factories” that rely upon fictitious identities that enable counterfeiting rings

to play whack-a-mole with authorities:




See Xinhua, Fighting China’s Counterfeits in the Online Era, China Daily (Sept. 19, 2017),
available at www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 4).




                                                  7
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 8 of 24 PageID #:8




       10.     SQUARE ONE has been and continues to be irreparably damaged through

consumer confusion, dilution, loss of control over its reputation and good-will as well as the quality

of goods bearing the SLAP CHOP trademark and work. The rise of eCommerce as a method of

supplying goods to the public exposes brand holders and creators that make significant investments

in their products to significant harm from counterfeiters:

       Counterfeiting is no longer confined to street-corners and flea markets. The
       problem has intensified to staggering levels, as shown by a recent Organisation for
       Economic Cooperation and Development (OECD) report, which details a 154
       percent increase in counterfeits traded internationally — from $200 billion in 2005
       to $509 billion in 2016. Similar information collected by the U.S. Department of
       Homeland Security (DHS) between 2000 and 2018 shows that seizures of
       infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per
       year to 33,810.
                                                 …

       The rise in consumer use of third-party marketplaces significantly increases the
       risks and uncertainty for U.S. producers when creating new products. It is no longer
       enough for a small business to develop a product with significant local consumer
       demand and then use that revenue to grow the business regionally, nationally, and
       internationally with the brand protection efforts expanding in step. Instead, with the
       international scope of e-commerce platforms, once a small business exposes itself
       to the benefits of placing products online — which creates a geographic scope far
       greater than its more limited brand protection efforts can handle — it begins to face
       increased foreign infringement threat.

                                                       ...

       Moreover, as costs to enter the online market have come down, such market entry
       is happening earlier and earlier in the product cycle, further enhancing risk. If a new
       product is a success, counterfeiters will attempt, often immediately, to outcompete
       the original seller with lower-cost counterfeit and pirated versions while avoiding
       the initial investment into research and design.
                                                 ...
       Counterfeiters have taken full advantage of the aura of authenticity and trust that
       online platforms provide. While e-commerce has supported the launch of thousands
       of legitimate businesses, their models have also enabled counterfeiters to easily
       establish attractive “store-fronts” to compete with legitimate businesses.

                                                  8
      Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 9 of 24 PageID #:9




See Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020, (Exhibit 2)
at 4, 8, 11.

        11.     Not only are the creators and brand holders harmed, the public is harmed as well:

        The rapid growth of e-commerce has revolutionized the way goods are bought and
        sold, allowing for counterfeit and pirated goods to flood our borders and penetrate
        our communities and homes. Illicit goods trafficked to American consumers by e-
        commerce platforms and online third-party marketplaces threaten public health and
        safety, as well as national security. This illicit activity impacts American innovation
        and erodes the competitiveness of U.S. manufacturers and workers.
        The President’s historic memorandum provides a much warranted and long overdue
        call to action in the U.S. Government’s fight against a massive form of illicit trade
        that is inflicting significant harm on American consumers and businesses. This
        illicit trade must be stopped in its tracks.
Id. at 3, 4. (Underlining in original).

        12.         SQUARE ONE’s investigation shows that the telltale signs of an illegal

counterfeiting ring are present in the instant action. For example, Schedule A shows the use of

store names by the Defendant Aliases that employ no normal business nomenclature and, instead,

have the appearance of being made up, or if a company that appears to be legitimate is used, online

research shows that there is no known address for the company. Thus, the Defendant Aliases are

using fake online storefronts designed to appear to be selling genuine SLAP CHOP’s products,

while selling inferior imitations. The Defendant Aliases also share unique identifiers, such as

design elements and similarities of the counterfeit products offered for sale, establishing a logical

relationship between them and suggesting that Defendants’ illegal operations arise out of the same

transaction, occurrence, or series of transactions or occurrences. Defendants attempt to avoid

liability by going to great lengths to conceal both their identities and the full scope and

interworking of their illegal counterfeiting operation. SQUARE ONE is forced to file this action

to combat Defendants’ counterfeiting of SQUARE ONE’s registered trademark, as well as to


                                                  9
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 10 of 24 PageID #:10




protect unknowing consumers from purchasing unauthorized SLAP CHOP products over the

Internet.

        13.         This Court has personal jurisdiction over each Defendant, in that each

Defendant conducts significant business in Illinois and in this Judicial District, and the acts and

events giving rise to this lawsuit of which each Defendant stands accused were undertaken in

Illinois and in this Judicial District. In addition, each defendant has offered to sell and ship

infringing products into this Judicial District.

                                         THE PLAINTIFF

        14.         Square One Entertainment, Inc., is a domestic company having its principal

place of business in at 1680 Michigan Avenue, #700, Miami Beach, Florida 33139.

        15.        SQUARE ONE has been engaged in the business of manufacturing, distributing

and retailing hand operated kitchen utensils for over 20 years. In December 2008, Mr. Offer Shlomi

(also known as “Vince Offer, “The ShamWow Guy”) appeared in a kitchen-gadget infomercial,

advertising the Slap Chop Products. The Slap Chop food chopper is a hand-held chopping device

with internal blades. As noted by AdWeek, and according to an AdWeek blog, the Slap Chop line

of product gained huge commercial success. An excerpt from a televised Slap Chop commercial

featuring Vince Offer is briefly on screen during the 2013 blockbuster Marvel superhero movie

Iron Man 3. In April 2019, DJ Steve Porter posted a 10-year anniversary video of the original

electro-themed “Slap Chop Rap” Auto Tune remix.

        16.        SQUARE ONE or its predecessors have exclusively used the SLAP CHOP

trademark, and kitchen tools sold under the SLAP CHOP trademark are among the most popular

ever sold, with sales in over 3.5 million units in the US and around the world.

        17.         SQUARE ONE’s brand, symbolized by the SLAP CHOP trademark, is a



                                                   10
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 11 of 24 PageID #:11




recognized symbol of high-quality merchandise. The SLAP CHOP trademark is distinctive and

identifies the merchandise as goods from SQUARE ONE. The registration for the SLAP CHOP

trademark constitutes prima facie evidence of its validity and of SQUARE ONE’s exclusive right

to use the SLAP CHOP trademark pursuant to 15 U.S.C. § 1057 (b).

        18.        The SLAP CHOP trademark has been continuously used and never abandoned.

        19.        SQUARE ONE has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the SLAP CHOP trademark. As a result,

products bearing the SLAP CHOP trademark are widely recognized and exclusively associated by

consumers, the public, and the trade as being products sourced from SQUARE ONE.

                                      THE DEFENDANTS
        20.        Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct

business throughout the United States, including within Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online marketplaces

operating under the Defendant Internet Stores. Each Defendant targets the United States, including

Illinois, and offered to sell and, on information and belief, sold and continues to sell counterfeit

SLAP CHOP products to consumers within the United States, including Illinois and in this Judicial

District.

                       THE DEFENDANTS’ UNLAWFUL CONDUCT
        21.        The success of the SLAP CHOP brand has resulted in its significant

counterfeiting. Defendants conduct their illegal operations through fully interactive commercial

websites and Online Marketplaces Accounts hosted on various e-commerce sites, such as eBay,

Wish, Alibaba, Ali Express, eBay, DHGate, etc. (“Infringing Websites” or “Infringing

Webstores”). Each Defendant targets consumers in the United States, including the State of

                                                11
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 12 of 24 PageID #:12




Illinois, and offered to sell and, on information and belief, sold and continues to sell counterfeit

products that violate Plaintiffs’ intellectual property rights (“counterfeit products”) to consumers

within the United States, including the State of Illinois.

        22.        The Defendant Aliases intentionally conceal their identities and the full scope

of their counterfeiting operations in an effort to deter SQUARE ONE from learning Defendants’

true identities and the exact interworking of Defendants’ illegal counterfeiting operations. Through

their operation of the Infringing Webstores, Defendants are directly and personally contributing

to, inducing and engaging in the sale of counterfeit products as alleged, often times as partners,

co-conspirators and/or suppliers. Upon information and belief, Defendants are an interrelated

group of counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell counterfeit products.

        23.        Upon information and belief, at all times relevant hereto, the Defendants in this

action have had full knowledge of SQUARE ONE’s ownership of the SLAP CHOP trademark,

including its exclusive right to use and license such intellectual property and the goodwill

associated therewith.

        24.        Defendants often go to great lengths to conceal their identities by often using

multiple fictitious names and addresses to register and operate their massive network of Defendant

Aliases. Upon information and belief, Defendants regularly create new websites and online

marketplace accounts on various platforms using the identities listed in Schedule A to the

Complaint, as well as other unknown fictitious names and addresses. Such Defendant Internet

Store registration patterns are one of many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their massive counterfeiting operation, and to avoid

being shut down.



                                                   12
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 13 of 24 PageID #:13




       25.         The counterfeit SLAP CHOP products for sale in the Defendant Aliases bear

similarities and indicia of being related to one another, suggesting that the counterfeit SLAP CHOP

products were manufactured by and come from a common source and that, upon information and

belief, Defendants are interrelated. The Defendant Aliases also include other notable common

features, including use of the same domain name registration patterns, unique shopping cart

platforms, accepted payment methods, check-out methods, meta data, illegitimate SEO tactics,

HTML user-defined variables, domain redirection, lack of contact information, identically or

similarly priced items and volume sales discounts, similar hosting services, similar name servers,

and the use of the same text and images.

       26.         In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often register

new domain names or online marketplace accounts under new aliases once they receive notice of

a lawsuit. Counterfeiters also often move website hosting to rogue servers located outside the

United States once notice of a lawsuit is received. Rogue servers are notorious for ignoring

takedown demands sent by brand owners. Counterfeiters also typically ship products in small

quantities via international mail to minimize detection by U.S. Customs and Border Protection. A

2012 U.S. Customs and Border Protection report on seizure statistics indicated that the Internet

fueled “explosive growth” in the number of small packages of counterfeit goods shipped through

the mail and express carriers.

       27.         Further, counterfeiters such as Defendants, typically operate multiple credit

card merchant accounts and third-party accounts, such as PayPal, Inc. ("PayPal") accounts, behind

layers of payment gateways so that they can continue operation in spite of SQUARE ONE’s



                                                 13
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 14 of 24 PageID #:14




enforcement efforts. Upon information and belief, Defendants maintain off-shore bank accounts

and regularly move funds from their PayPal accounts to off-shore bank accounts outside the

jurisdiction of this Court. Indeed, analysis of PayPal transaction logs from previous similar cases

indicates that offshore counterfeiters regularly move funds from U.S.-based PayPal accounts to

China-based bank accounts outside the jurisdiction of this Court.

       28.         Upon information and belief, Defendants also deceive unknowing consumers

by using the SLAP CHOP trademark without authorization within the content, text, and/or meta

tags of their websites to attract various search engines crawling the Internet looking for websites

relevant to consumer searches for SLAP CHOP products. Additionally, upon information and

belief, Defendants use other unauthorized search engine optimization (SEO) tactics and social

media spamming so that the Defendant Aliases listings show up at or near the top of relevant search

results and misdirect consumers searching for genuine SLAP CHOP products. Further, Defendants

utilize similar illegitimate SEO tactics to propel new domain names to the top of search results

after others are shut down. As such, Plaintiff also seeks to disable Defendant Domain Names

owned by Defendants that are the means by which the Defendants could continue to sell counterfeit

SLAP CHOP products.

       29.         Defendants’ use of the trademark on or in connection with the advertising,

marketing, distribution, offering for sale and sale of the counterfeit products is likely to cause and

caused confusion, mistake and deception by and among consumers and is irreparably harming

SQUARE ONE. Defendants have manufactured, imported, distributed, offered for sale and sold

counterfeit products using the SLAP CHOP trademark and continue to do so.

       30.         Defendants, without authorization or license from SQUARE ONE, knowingly

and willfully used and continue to use the SLAP CHOP trademark in connection with the



                                                 14
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 15 of 24 PageID #:15




advertisement, offer for sale and sale of the counterfeit products, through, inter alia, the Internet.

The counterfeit products are not genuine SLAP CHOP Products. SQUARE ONE did not

manufacture, inspect or package the counterfeit products and did not approve the counterfeit

products for sale or distribution. The Defendant Aliases offer shipping to the United States,

including Illinois, and, on information and belief, each Defendant sold counterfeit products into

the United States, including Illinois.

       31.         Defendants also deceive unknowing consumers by using the SLAP CHOP

trademark without authorization within the content, text, and/or meta tags of the listings on

Infringing Webstores in order to attract various search engines crawling the Internet looking for

websites relevant to consumer searches for SLAP CHOP products and in consumer product

searches within the Webstores.

       32.         Upon information and belief, Defendants will continue to register or acquire

listings for the purpose of selling Counterfeit Goods that infringe upon the SLAP CHOP trademark

unless preliminarily and permanently enjoined.

       33.         Defendants’ use of the SLAP CHOP trademark in connection with the

advertising, distribution, offering for sale, and sale of counterfeit SLAP CHOP products, including

the sale of counterfeit SLAP CHOP products into Illinois, is likely to cause and caused confusion,

mistake, and deception by and among consumers and is irreparably harming Plaintiffs.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       34.          SQUARE ONE repeats and incorporates by reference herein its allegations

contained in the above paragraphs of this Complaint.

       35.         This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered SLAP CHOP Trademark


                                                 15
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 16 of 24 PageID #:16




in connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

The SLAP CHOP trademark is highly distinctive. Consumers have come to expect the highest

quality from SQUARE ONE’s products provided under the SLAP CHOP trademark.

       36.         Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with the SLAP CHOP trademark without SQUARE ONE’s permission.

       37.         SQUARE ONE is the exclusive owner of the SLAP CHOP trademark.

SQUARE ONE’s United States Registration for the SLAP CHOP trademark (Exhibit 1) is in full

force and effect. Upon information and belief, Defendants have knowledge of SQUARE ONE’s

rights in the SLAP CHOP trademark, and are willfully infringing and intentionally using

counterfeits of the SLAP CHOP trademark. Defendants’ willful, intentional and unauthorized use

of the SLAP CHOP trademark is likely to cause and is causing confusion, mistake, and deception

as to the origin and quality of the counterfeit goods among the general public.

       38.         Defendants’ activities constitute willful trademark infringement and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       39.         SQUARE ONE has no adequate remedy at law, and if Defendants’ actions are

not enjoined, SQUARE ONE will continue to suffer irreparable harm to its reputation and the

goodwill of its well-known SLAP CHOP trademark.

       40.         The injuries and damages sustained by SQUARE ONE have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit SLAP CHOP products.




                                                 16
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 17 of 24 PageID #:17




                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       41.         SQUARE ONE repeats and incorporates by reference herein the allegations

contained in the above paragraphs of this Complaint.

       42.         Defendants’ promotion, marketing, offering for sale, and sale of counterfeit

SLAP CHOP products created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with SQUARE ONE or

the origin, sponsorship, or approval of Defendants’ counterfeit SLAP CHOP products by

SQUARE ONE.

       43.        By using the SLAP CHOP trademark in connection with the sale of counterfeit

SLAP CHOP products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the counterfeit SLAP CHOP products.

       44.        Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the counterfeit SLAP CHOP products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       45.        SQUARE ONE has no adequate remedy at law and, if Defendants’ actions are

not enjoined, SQUARE ONE will continue to suffer irreparable harm to its reputation and the

goodwill of its brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       46.         SQUARE ONE repeats and incorporates by reference herein its allegations

contained in the above paragraphs of this Complaint.

       47.         Defendants have engaged in acts violating Illinois law including, but not

limited to, passing off their counterfeit SLAP CHOP products as those of SQUARE ONE, causing


                                               17
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 18 of 24 PageID #:18




a likelihood of confusion and/or misunderstanding as to the source of their goods, causing a

likelihood of confusion and/or misunderstanding as to an affiliation, connection, or association

with genuine SLAP CHOP products, representing that their products have SQUARE ONE’s

approval when they do not, and engaging in other conduct which creates a likelihood of confusion

or misunderstanding among the public.

        48.        The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

        49.        SQUARE ONE has no adequate remedy at law, and Defendants’ conduct

caused SQUARE ONE to suffer damage to its reputation and goodwill. Unless enjoined by the

Court, SQUARE ONE will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.

                                   COUNT IV
                     COPYRIGHT INFRINGEMENT 17 U.S.C. § 501(a)

        50.        Plaintiff repleads and incorporates by reference each and every allegation set

forth in the preceding paragraphs as if fully set forth herein.

        51.        The SLAP CHOP Copyright has significant value and have been produced and

created at considerable expense. Plaintiff is the owner the original work, which is covered by

Copyright Registration. (Exhibit 2)

        52.        Plaintiff, at all relevant times, has been the holder of the pertinent exclusive

rights infringed by Defendants, as alleged hereunder, including but not limited to the SLAP CHOP

Copyright, including derivative works.

        53.        Upon information and belief, Defendants had access to the works through

Plaintiff’s normal business activities. After accessing Plaintiff’s work, Defendants wrongfully

created copies of the copyrighted SLAP CHOP Packaging without Plaintiff’s consent and engaged

                                                  18
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 19 of 24 PageID #:19




in acts of widespread infringement through posting the works via online websites and digital

markets, and the creation and sale of prints.

        54.         Plaintiff is informed and believes and thereon alleges that Defendants further

infringed Plaintiff’s copyright by making or causing to be made derivative works from the SLAP

CHOP Copyright by producing and distributing reproductions without Plaintiff’s permission.

        55.         Defendants, without the permission or consent of the Plaintiff, have, and

continue to sell online infringing derivative works of the copyrighted SLAP CHOP Work.

Defendants have violated Plaintiff’s exclusive rights of reproduction and distribution. Defendants

actions constitute an infringement of Plaintiff’s exclusive rights protected under the Copyright Act

(17 U.S.C. §101 et seq.).

        56.         Further, as a direct result of the acts of copyright infringement, Defendants have

obtained direct and indirect profits they would not otherwise have realized but for their

infringement of the copyrighted SLAP CHOP Work. Plaintiff is entitled to disgorgement of

Defendants’ profits directly and indirectly attributable to their infringement of the SLAP CHOP

Work.

        57.         The foregoing acts of infringement constitute a collective enterprise of shared,

overlapping facts and have been willful, intentional, and in disregard of and with indifference to

the rights of the Plaintiff.

        58.         As a result of Defendants’ infringement of Plaintiff’s exclusive rights under

copyrights, Plaintiff is entitled to relief pursuant to 17 U.S.C. §504.

        59.         The conduct of Defendants is causing and, unless enjoined and restrained by

this Court, will continue to cause Plaintiff great and irreparable injury that cannot fully be

compensated or measured in money. Plaintiff has no adequate remedy at law. Pursuant to 17 U.S.C.



                                                  19
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 20 of 24 PageID #:20




§§502 and 503, Plaintiff is entitled to injunctive relief prohibiting Defendants from further

infringing Plaintiff’s copyright and ordering that Defendants destroy all unauthorized copies.

Defendants’ copies, plates, and other embodiment of SLAP CHOP Work from which copies can

be reproduced should be impounded and forfeited to SQUAR ONE as instruments of infringement,

and all infringing copies created by Defendants should be impounded and forfeited to SQUARE

ONE, under 17 U.S.C §503.

                                           COUNT V
                                      CIVIL CONSPIRACY

          60.       SQUARE ONE repeats and incorporates by reference each and every allegation

set forth in the preceding paragraphs as if fully set forth herein.

          61.       SQUARE ONE is informed and believes and thereon alleges that Defendants

knowingly and voluntarily entered into a scheme and agreement to engage in a combination of

unlawful acts and misconduct including, without limitation, engaging in a collaborated efforts to

the distribution, marketing, advertising, shipping, offering for sale, or sale of fake SLAP CHOP

products are a violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510,

et seq.

          62.       The intent, purpose and objective of the conspiracy and the underlying

combination of unlawful acts and misconduct committed by the Defendants was to undermine

SQUARE ONE and its business by unfairly competing against it as described above.

          63.       The Defendants each understood and accepted the foregoing scheme and

agreed to do their respective part, to further accomplish the foregoing intent, purpose and objective.

Thus, by entering into the conspiracy, each Defendant deliberately, willfully and maliciously

permitted, encouraged, and/or induced all of the foregoing unlawful acts and misconduct.

          64.       As a direct and proximate cause of the unlawful acts and misconduct


                                                  20
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 21 of 24 PageID #:21




undertaken by each Defendant in furtherance of the conspiracy, SQUARE ONE sustained, and

unless each Defendant is restrained and enjoined, will continue to sustain severe, immediate and

irreparable harm, damage and injury for which SQUARE ONE has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, SQUARE ONE prays for judgment against Defendants as follows:

   1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under, or in active concert with

       them be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the SLAP CHOP trademark and work or any reproductions, counterfeit copies,

           or colorable imitations thereof in any manner in connection with the distribution,

           marketing, advertising, offering for sale, or sale of any product that is not a genuine

           SLAP CHOP product or is not authorized by SQUARE ONE to be sold in connection

           with the SLAP CHOP trademark and work;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

           SLAP CHOP product or any other product produced by SQUARE ONE that is not

           SQUARE ONE’s or not produced under the authorization, control, or supervision of

           SQUARE ONE and approved by SQUARE ONE for sale under the SLAP CHOP

           trademark and associated with or derived from the SLAP CHOP work;

       c. committing any acts calculated to cause consumers to believe that Defendants’

           counterfeit SLAP CHOP products are those sold under the authorization, control, or

           supervision of SQUARE ONE, or are sponsored by, approved by, or otherwise

           connected with SQUARE ONE;




                                                21
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 22 of 24 PageID #:22




       d. further infringing the SLAP CHOP trademark and work and damaging SQUARE

           ONE’s goodwill;

       e. otherwise competing unfairly with SQUARE ONE in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for SQUARE ONE, nor authorized by SQUARE ONE to be

           sold or offered for sale, and which bear any SQUARE ONE’s trademark, including the

           SLAP CHOP trademark, or any reproductions, counterfeit copies, or colorable

           imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           online marketplace accounts, the Defendant domain names, or any other domain name

           or online marketplace account that is being used to sell or is the means by which

           Defendants could continue to sell counterfeit SLAP CHOP products; and

       h. operating and/or hosting websites at the Defendant Domain Names and any other domain

           names registered or operated by Defendants that are involved with the distribution,

           marketing, advertising, offering for sale, or sale of any product bearing the SLAP CHOP

           Trademark and/or work or any reproduction, counterfeit copy or colorable imitation

           thereof that is not a genuine SLAP CHOP product or not authorized by Plaintiff to be sold

           in connection with the SLAP CHOP trademark and/or work.

       2) That Defendants, within fourteen (14) days after service of judgment with notice of

entry thereof upon them, be required to file with the Court and serve upon SQUARE ONE a written

report under oath setting forth in detail the manner and form in which Defendants have complied

with paragraph 1, a through h, above;

                                                22
    Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 23 of 24 PageID #:23




        3) Entry of an Order that, at Plaintiff’s choosing, the registrant of the Defendant Domain

Names shall be changed from the current registrant to Plaintiff, and that the domain name registries

for the Defendant Domain Names, including, but not limited to, VeriSign, Inc., Neustar, Inc.,

Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall unlock and change

the registrar of record for the Defendant Domain Names to a registrar of Plaintiff’s selection, and

that the domain name registrars take any steps necessary to transfer the Defendant Domain Names

to a registrar of Plaintiff’s selection; or that the same domain name registries shall disable the

Defendant Domain Names and make them inactive and untransferable;

        4) Entry of an Order that, upon SQUARE ONE’s request, those in privity with Defendants

and those with notice of the injunction, including any online marketplaces such as, but not limited

to, Amazon, ContextLogic, eBay, DHGate, Alipay and Alibaba Group Holding Ltd. (“Alibaba”)

and any related entities (collectively, “Alipay”), social media platforms, Facebook, YouTube,

LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for the

Defendant domain names, and domain name registrars, shall:

   a. disable and cease providing services for any accounts through which Defendants engage in

        the sale of counterfeit SLAP CHOP products using the SLAP CHOP trademark and/or

        work, including any accounts associated with the Defendants listed on Schedule A;

   b. disable and cease displaying any advertisements used by or associated with Defendants in

        connection with the sale of counterfeit SLAP CHOP products using the SLAP CHOP

        trademark and/or work; and

   c.   take all steps necessary to prevent links to the Defendant Online Stores and Domain Names

        identified on Schedule A from displaying in search results, including, but not limited to,




                                                23
     Case: 1:20-cv-05685 Document #: 1 Filed: 09/24/20 Page 24 of 24 PageID #:24




            removing links to the Defendant Online Stores and Domain Names from any search index;

            and

            5) That Defendants account for and pay to SQUARE ONE all profits realized by

Defendants by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages

for infringement of the SLAP CHOP trademark be increased by a sum not exceeding three times

the amount thereof as provided by 15 U.S.C. § 1117;

            6) In the alternative, that SQUARE ONE be awarded statutory damages pursuant to 15

U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of the SLAP CHOP trademark;

            7) For Judgment in favor of Plaintiff against Defendants for actual damages or statutory

damages pursuant to 17 U.S.C. §504, at the election of Plaintiffs, in an amount to be determined

at trial;

            8) That SQUARE ONE be awarded its reasonable attorneys’ fees and costs; and

            9) Award any and all other relief that this Court deems just and proper.


DATED: September 24, 2020                                Respectfully submitted,

                                                         /s/ Keith A. Vogt
                                                         Keith A. Vogt (Bar No. 6207971)
                                                         Keith Vogt, Ltd.
                                                         111 West Jackson Boulevard, Suite 1700
                                                         Chicago, Illinois 60604
                                                         Telephone: 312-675-6079
                                                         E-mail: keith@vogtip.com

                                                         ATTORNEY FOR PLAINTIFF




                                                    24
